DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/814,949 has claims 1-16 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on March 15, 2019. It is noted, however, that applicant has not filed a certified copy of the SE1950326-7 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (Pub. No. US 2017/0214128 A1; published on July 27, 2017) in view of Jamaly (Pub. No. US 2018/0367209 A1)
Regarding claims 1 and 16, Karlsson discloses a wireless communication system for a ground based vehicle, comprising a router connected to a plurality of antennas, wherein: the router is configured to transmit and receive a wireless data communication to and from a stationary communication server outside the ground based vehicle through at least one base station of an exterior mobile network via the plurality of antennas; (See ¶0012, router in the train for receiving and transmitting wireless data communication to and from a stationary communication server outside said train through at least one exterior mobile network via said plurality of antennas; See ¶0016, Window antennas on trains are facing in the right direction towards external base stations) at least one of the plurality of antennas is directed so that its antenna beam covers a laterally directed sector to a first side of the ground based vehicle; (See ¶0050, two modems, A and B are operating on one side of the train, and two other modems, C and D, are operating on the opposite side of the train; four antennas are assigned to each modem; Figure 3b modems a and b covers one side of the train; See ¶0023, pairs of antennas are provided on each side of the train, so that antennas are facing both lateral directions seen from the train direction of travel) and at least another one of the plurality of antennas is directed so that its antenna beam covers a laterally directed sector to a second side of the ground based vehicle, wherein the second side is opposite to the first side. (See ¶0050, two modems, A and B are operating on one side of the train, and two other modems, C and D, are operating on the opposite side of the train; four antennas are assigned to each modem; Figure 3b modems c and d covers the other side of the train; See ¶0023, pairs of antennas are provided on each side of the train, so that antennas are facing both lateral directions seen from the train direction of travel)

Jamaly disclose the plurality of antennas are antennas arranged on planes of the ground based vehicle functioning as ground planes, isolating planes, or absorbing planes, (See ¶0017, The train 10 comprises a locomotive 15 and a number of coaches, of which coaches C1 and C2; See ¶0038, conductive roof may act as ground plate of the antennas A11, A21, A12, and A22; interpreted that each coach has conductive roof that acts as a plate with a plurality of antennas) wherein each plane extends in a height direction or a length direction of the ground based vehicle; (See ¶0017, The train 10 comprises a locomotive 15 and a number of coaches, of which coaches C1 and C2; See ¶0038, conductive roof may act as ground plate of the antennas A11, A21, A12, and A22; interpreted each roof on each coach is considered a ground plane that is extends in a height and length direction of the train)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router contains a plurality of modems with a plurality of antennas on the opposite sides of the train to include the roof the each train cart are conductive roofs which the antennas are attached too. The motivation to combine is fast, reliable, and cost efficient 4×4 MIMO communication link can be provided between devices operated by passengers within the vehicle and the stationary network of a mobile operator (See ¶0007).
Regarding claim 2, Karlsson fails to disclose the planes of the ground based vehicle are provided at exterior side walls.
Jamaly disclose the planes of the ground based vehicle are provided at exterior side walls. (See ¶0017, The train 10 comprises a locomotive 15 and a number of coaches, of which coaches C1 and C2; See ¶0038, The train roof 101 may typically be curved (or arched) or otherwise be of a convex shape; interpreted the curved roof is viewed as a side wall)

Regarding claim 3, Karlsson fails to disclose the planes of the ground based vehicle are provided on sides of an elongate structure extending in a length direction of the ground based vehicle. 
Jamaly disclose the planes of the ground based vehicle are provided on sides of an elongate structure extending in a length direction of the ground based vehicle. (See ¶0017, The train 10 comprises a locomotive 15 and a number of coaches, of which coaches C1 and C2; See ¶0038, The train roof 101 may typically be curved (or arched) or otherwise be of a convex shape; interpreted that curved roof is an elongated structure extending in a length direction of the vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router contains a plurality of modems with a plurality of antennas on the opposite sides of the train to include the roof the each train cart are conductive roofs which the antennas are attached too. The motivation to combine is fast, reliable, and cost efficient 4×4 MIMO communication link can be provided between devices operated by passengers within the vehicle and the stationary network of a mobile operator (See ¶0007).
Regarding claim 4, Karlsson disclose the antennas are cross-polarized, thereby simultaneously transmitting and receiving in two different polarizations. (See ¶0026, antenna system 11-1A may be configured to receive and transmit cross-polarized RF signals, i.e., receive and transmit two signals concurrently that are polarized differently, for example horizontally and vertically or at +/−45 degrees, respectively)

Jamaly discloses the antennas are provided with fixed antenna beam directions. (See ¶0021, two antennas A12, A22 configured with favourable reception/transmission areas directed to the front of the train 10; interpreted that antennas are fixed to the front direction of the train)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router contains a plurality of modems with a plurality of antennas on the opposite sides of the train to include the roof the each train cart are conductive roofs which the antennas are attached too. The motivation to combine is fast, reliable, and cost efficient 4×4 MIMO communication link can be provided between devices operated by passengers within the vehicle and the stationary network of a mobile operator (See ¶0007).
Regarding claim 6, Karlsson fails to disclose the antennas are patch antennas with orthogonal polarizations.
Jamaly discloses the antennas are patch antennas with orthogonal polarizations. (See ¶0039, enable the received signals at the antennas A11 and A21 to be approximately orthogonal due to polarization diversity and thus uncorrelated; interpreted that the patch antennas with orthogonal polarization)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router contains a plurality of modems with a plurality of antennas on the opposite sides of the train to include the roof the each train cart are conductive roofs which the antennas are attached too. The motivation to combine is fast, reliable, and cost efficient 4×4 MIMO communication link can be provided between devices operated by passengers within the vehicle and the stationary network of a mobile operator (See ¶0007).

Jamaly discloses at least two of the plurality of antennas are directed so that their antenna beams cover laterally directed sectors to the first side of the ground based vehicle; (See ¶0021, antennas A12, A22 configured with favourable reception/transmission areas directed to the front of the train 10) at least another two of the plurality of antennas are directed so that their antenna beams cover laterally directed sectors to the second side of the ground based vehicle; (See ¶0021, two antennas A11, A21 configured with favourable reception and/or transmission areas or directivity directed to the back of the train 10.)  the second side is opposite to the first side; (See ¶0021, two antennas A12, A22 configured with favourable reception/transmission areas directed to the front of the train 10 and two antennas A11, A21 configured with favourable reception and/or transmission areas or directivity directed to the back of the train 10) and the laterally directed sectors to the first side of the ground based vehicle and the laterally directed sectors to the second side of the ground based vehicle are at least mostly non-overlapping. (See ¶0021, two antennas A12, A22 configured with favourable reception/transmission areas directed to the front of the train 10 and two antennas A11, A21 configured with favourable reception and/or transmission areas or directivity directed to the back of the train 10; interpreted that the first two antenna are toward the front of train and second set of antennas are at the back of the train so they considered non-overlapping)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router contains a plurality of modems with a plurality of antennas 
	Regarding claim 10, Karlsson fails to disclose the laterally directed sectors to the first side of the ground based vehicle and the laterally directed sectors to the second side of the ground based vehicle are non-overlapping.
Jamaly discloses the laterally directed sectors to the first side of the ground based vehicle and the laterally directed sectors to the second side of the ground based vehicle are non-overlapping. (See ¶0021, two antennas A12, A22 configured with favourable reception/transmission areas directed to the front of the train 10 and two antennas A11, A21 configured with favourable reception and/or transmission areas or directivity directed to the back of the train 10; interpreted that the first two antenna are toward the front of train and second set of antennas are at the back of the train so they considered non-overlapping)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router contains a plurality of modems with a plurality of antennas on the opposite sides of the train to include the roof the each train cart are conductive roofs which the antennas are attached too. The motivation to combine is fast, reliable, and cost efficient 4×4 MIMO communication link can be provided between devices operated by passengers within the vehicle and the stationary network of a mobile operator (See ¶0007).
Regarding claim 11, Karlsson discloses the router comprises a plurality of modems for communication with at least one exterior mobile network. (See ¶0039, communication router 2 for receiving and transmitting data between an internal local area network (LAN) 3, and one or several external wide area networks (WANs); See ¶0041, The data communication router comprises a plurality of modems 21a-n)
Regarding claim 12, Karlsson discloses the router is connected to a plurality of modems for communication with at least one exterior mobile network. (See ¶0026, The router is preferably connected through a plurality of exterior mobile networks, which are simultaneously useable;
See ¶0048, several antennas, connected to different modems, are arranged along the side of the train, and pair wise connected; interpreted that the router is connected to the modems in order to connect to the exterior mobile network)
Regarding claim 13, Karlsson discloses the router comprises at least one modem for communication with the exterior mobile network; (See ¶0039, communication router 2 for receiving and transmitting data between an internal local area network (LAN) 3, and one or several external wide area networks (WANs); See ¶0041, The data communication router comprises a plurality of modems 21a-n) and the at least one modem is connectable to at least two of the plurality of antennas to enable a multiple input multiple output (MIMO) communication. (See ¶0019, This makes it possible to provide adequate separation of the antennas, e.g. for use in MIMO or other multiple antenna technologies.)
Regarding claim 14, Karlsson discloses the router comprises a plurality of modems for communication with the exterior mobile; (See ¶0039, communication router 2 for receiving and transmitting data between an internal local area network (LAN) 3, and one or several external wide area networks (WANs); See ¶0041, The data communication router comprises a plurality of modems 21a-n) and each of the plurality of modems connects to at least two of the plurality of antennas to enable a multiple input multiple output (MIMO) communication. (see ¶0049, four antennas on each side assigned to each modem and see ¶0019, antennas, e.g. for use in MIMO or other multiple antenna technologies.)
Regarding claim 15, Karlsson discloses the ground based vehicle is a train. (See ¶0010, there is provided a wireless communication system for a train)
s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Jamaly and, further in view of Ofek et al. (Pub. No. US 2004/0196834 A1; hereinafter Ofek).
Regarding claim 7, Karlsson in view of Jamaly fails to disclose the antennas have steerable antenna beams. 
Ofek discloses the antennas have steerable antenna beams. (See ¶0163, selected ones of the antenna sectors are electro-mechanically steered antennas. The electro-mechanically steered antennas cover a predefined range in at least one of: two dimensional space and three-dimensional space)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Karlsson in view of Jamaly to include the antennas could be steerable antenna beams. The motivation to combine is antenna steered by an electromechanical device in the direction that ensures maximal quality of the incoming signal (See ¶0013).
 	Regarding claim 8, Karlsson in view of Jamaly fails to disclose the antennas are phased array antennas.
	Ofek discloses the antennas are phased array antennas. (See ¶0277, A phased array antenna is an array antenna in which phases shifts can be applied to the signals received or transmitted from individual elements in such a way that the antenna can be electrically steered.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Karlsson in view of Jamaly to include the antennas could be steerable antenna beams. The motivation to combine is antenna steered by an electromechanical device in the direction that ensures maximal quality of the incoming signal (See ¶0013).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN106533525A-The system includes: a plurality of trackside communication devices and a plurality of vehicle-mounted communication devices; the plurality of trackside communication devices communicate with each other through a ground wired network, and the plurality of Vehicle-mounted communication devices communicate through a vehicle-mounted wired network, and any one of the multiple trackside communication devices communicates with any vehicle-mounted communication device of the multiple vehicle-mounted communication devices through a vehicle ground wireless communication network.
Murray et al. (Pub. No. US 2016/0249233 A1)- a cellular radio network system for communicating with a vehicle-based mobile terminal, especially a train. This may be provided in combination with a vehicle-based mobile terminal or alone. There is further provided a cellular radio network system for communicating with at least one vehicle-based mobile gateway terminal, the at least one mobile gateway terminal being configured to communicate (and particularly thereby provide) a network service for one or more user mobile terminals on-board the vehicle. Preferably, the system comprises a plurality of network cells, configured to provide cellular radio network coverage along a route of the vehicle. Each network cell is dedicated for communication with the at least one vehicle-based mobile gateway terminal so as to allow communication between the at least one vehicle-based mobile gateway terminal and a core network of the cellular radio network.
Ansari et al. (Patent No. US 10,292,058 B2)- one device residing on a train, the method including providing a plurality of antennas on the exterior of the train and operable to communicate with at least one cellular network, providing at least one wireless access point mounted to the train, providing a control system operably coupled to the plurality of antennas and to the at least one wireless access 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472